Citation Nr: 0722802	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral carpal 
tunnel syndrome 

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a disability of 
the lumbar spine.

4.  Entitlement to service connection for a disability of the 
cervical spine.

5.  Entitlement to service connection for obstructive sleep 
apnea.

6.  Entitlement to service connection for residuals of a 
right vocal cord polyp.

7.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as nerves and stress), other 
than post-traumatic stress disorder (PTSD).

8.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied service connection for a disability of the 
cervical spine, obstructive sleep apnea, an acquired 
psychiatric disorder (claimed as nerves and stress), and the 
residuals of a right vocal cord polyp.  The matter also stems 
from a September 2006 rating decision that denied service 
connection for PTSD, and that declined to reopen the claims 
for service connection for hypertension, bilateral carpal 
tunnel syndrome, and a disability of the lumbar spine.

In July 2007, the appellant submitted additional evidence 
directly to the Board along with a waiver of initial RO 
review of the new evidence.  The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2006).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in September 2003, the RO denied 
service connection for hypertension, bilateral carpal tunnel 
syndrome, and disability of the lumbar spine based on the 
finding that there was no competent evidence linking the 
disabilities to the veteran's active service.  The veteran 
did not perfect an appeal the September 2003 decision.

2.  The evidence submitted since the September 2003 rating 
decision is either cumulative or redundant and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claims 
for service connection for hypertension, bilateral carpal 
tunnel syndrome, and a disability of the lumbar spine or 
raise a reasonable possibility of substantiating the claims.

3.  A chronic cervical spine disability did not manifest in 
service; degenerative joint disease was not exhibited within 
one year of service discharge; and, there is no competent 
evidence that links the veteran's current cervical spine 
disability to his active service.

4.  Obstructive sleep apnea did not manifest in service and 
there is no competent evidence that links the veteran's 
current sleep apnea disability to his active service.

5.  A right vocal cord polyp did not manifest in service and 
there is no competent evidence that links any current 
disability of the vocal cord to the veteran's active service.

6.  An acquired psychiatric disability (depression) did not 
manifest in service and there is no competent evidence that 
links a psychiatric disability, other than PTSD, to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied 
entitlement to service connection for hypertension, bilateral 
carpal tunnel syndrome, and a disability of the lumbar spine 
is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006).

2.  New and material evidence has not been received, and the 
claim seeking service connection for hypertension may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).  

3.  New and material evidence has not been received, and the 
claim seeking service connection for bilateral carpal tunnel 
syndrome may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  

4.  New and material evidence has not been received, and the 
claim seeking service connection for a disability of the 
lumbar spine may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  

5.  A cervical spine disability was not incurred in or 
aggravated by service and degenerative joint disease (DJD) 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

6. Obstructive sleep apnea was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).

7.  A disability of the right vocal cord was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).

8.  An acquired psychiatric disorder, other than PTSD, was 
not incurred in or aggravated by.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the appellant received notification 
prior to the unfavorable agency decisions.  The RO provided 
the veteran notice with respect to his claims for service 
connection in a February 2003 letter, which informed him that 
he could provide evidence or location of such and requested 
that he provide any evidence in his possession.  Similar 
letters were mailed to the veteran in July 2003, August 2005, 
March 2006, and August 2006.  The letters notified the 
appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claims, or to provide a properly executed 
release so that VA could request the records for him.  The 
appellant was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claims 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  For a new and material claim, this notice must 
include the information that disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.   The letters mailed to 
the veteran in March and August 2006 addressed the Dingess 
requirements.  In any event, as the claims are denied, any 
matter as to the assignment of a disability rating or 
effective date is moot.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the appellant received notice 
as to the evidence and information necessary to establish 
entitlement to the underlying claim for the benefits sought 
in the August 2006 letter, but not the particular evidence 
and information necessary to reopen the claims.  

Nevertheless, the Board finds that the appellant has not been 
prejudiced by VA's failure to tell him what evidence would be 
deemed "material" to reopen his claims.  In the September 
2006 rating decision, the RO was clear as to why the evidence 
was not considered new and material as well as what type of 
evidence was needed to reopen the claims.  The decision 
referenced the original September 2003 decision and noted 
what type of evidence was needed to reopen the claims.  
Additionally, in his current communications to the RO, the 
veteran argues that his hypertension, bilateral carpal tunnel 
syndrome, and lumbar spine disability had their onset in 
service.  This would indicate that he has actual knowledge of 
the "material" evidence that would establish a basis to 
reopen his claim for service connection.  Thus, the Board 
finds that he has not been prejudiced by VA's failure to 
provide him with a letter in full compliance with Kent, 
supra. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The veteran's service medical records have been obtained.  
Treatment records have also been obtained from VA and non-VA 
health care providers including, but not limited to, M.P. 
Bowers, M.D., V. Wright, M.D., R.R. Springer, M.D., West Los 
Angeles VA Medical Center (VAMC), and Central Texas VA 
Healthcare System (VAHS).  A decision from the Social 
Security Administration (SSA) and the records it considered 
in making that decision are on file as well.  The veteran has 
not identified any additional VA or non-VA medical records 
that are not currently contained in the claims folder.  VA 
examinations are not warranted in the present case as the 
veteran is not shown to have received treatment for, or a 
diagnosis of, a cervical spine disability, sleep apnea, a 
polyp of the right vocal cord, and/or a psychiatric disorder 
during service, and the claims file does not currently 
contain competent evidence showing that that the claimed 
conditions are related to his service.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2006); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159. 

New and Material Evidence

The RO initially denied the veteran's claim of service 
connection for hypertension, bilateral carpal tunnel 
syndrome, and lumbar spine disability in September 2003.  The 
RO considered service medical records and VA and non-VA 
treatment records.  The RO observed that there was no in-
service evidence of hypertension, bilateral carpal tunnel 
syndrome, and lumbar spine disability or evidence of a 
diagnosis of hypertension or arthritis within one year of 
service discharge, and that there was no competent linking 
those conditions to his active service.  See 38 C.F.R. §§ 
3.303, 3.307, and 3.309.   Notice of the decision was 
provided to the veteran in September 2003.  Following receipt 
of a notice of disagreement, the RO issued the veteran a 
Statement of the Case (SOC) in January 2004, which continued 
to deny the claims.  In this regard, the RO determined that 
there was still no competent evidence linking the veteran's 
hypertension, bilateral carpal tunnel syndrome, and lumbar 
spine disability to his active service.  The veteran did not 
file a substantive appeal with respect to these issues.  He 
does not contend otherwise.  Thus, the September 2003 
decision is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in May 2006, the Board has 
considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Here, the Board notes that the RO did not reopen the 
veteran's claim for service connection for hypertension, 
bilateral carpal tunnel syndrome, and lumbar spine 
disability.  The Board concurs.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the January 2003 RO decision 
includes personal statements from the veteran, VA outpatient 
records, records from several private physicians, and a 
decision from the SSA and the evidence it considered in 
making its decision.  However, while much of that evidence is 
"new," none of it is material.  

With respect to his personal statements, the veteran merely 
reiterates his previous argument that his diagnosed 
hypertension, bilateral carpal tunnel syndrome, and 
degenerative disc disease of the lumbar spine had their onset 
in, or are otherwise etiologically related to, service.  His 
statements are therefore not "new."  Moreover, as a lay 
person without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  The veteran's 
assertions or theories for his claims are neither new nor 
material evidence.

The additional medical evidence (VA outpatient, private 
medical records, and records received from the SSA) are also 
immaterial to the veteran's claim.  They merely show that the 
veteran was diagnosed as having hypertension, bilateral 
carpal tunnel syndrome, and degenerative disc disease of the 
lumbar spine many years after service discharge, that he 
continues to experience problems with those disabilities, and 
that he receives ongoing treatment for the same.  None of 
those records or reports provide any opinion that links the 
veteran's hypertension, bilateral carpal tunnel syndrome, 
and/or degenerative disc disease of the lumbar spine to his 
active service.

Accordingly, the Board finds that the evidence received 
subsequent to the September 2003 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for service 
connection for hypertension, bilateral carpal tunnel 
syndrome, or disability of the lumbar spine.  38 U.S.C.A. § 
5108.  Because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a disability of the 
cervical spine, obstructive sleep apnea, a right vocal cord 
polyp, or an acquired psychiatric disorder, to include 
complaints of nervousness and stress.  The Board is cognizant 
of the fact that the veteran was treated for a tonsil 
infection in March 1966 and pharyngitis in August 1966.  
However, none of the records associated with the treatment 
for those problems made any reference to sleep apnea or a 
vocal cord polyp.  On Report of Medical Examination pending 
service discharge, the veteran's mouth and throat, neck, 
spine, and psychiatric condition were all found to be normal.  

Post-service evidence includes VA and non-VA outpatient 
records that document treatment for cervical spondylosis and 
degenerative disc disease, obstructive sleep apnea, a right 
vocal cord polyp, and complaints of nervousness and stress.  
In March 1981, the veteran was seen for a two month history 
of horseness.  He was discovered to have a polyp on his right 
vocal cord, which was subsequently removed.  Records from as 
early as November 1994 show that the veteran was seen for 
complaints of depression and anxiety, that he was diagnosed 
as having depression, and that he was started on Prozac.  A 
December 2000 report from A.R. Evans, M.D., shows that the 
veteran was diagnosed as having multi-level degenerative 
changes of the cervical spine and spondylosis.  Dr. Evans 
noted that the veteran had provided a four year history of 
neck pain with radiation to the upper extremities.  In 
October 2001, the veteran was referred to Dr. Springer due to 
a possible sleep problem.  He underwent a physical 
examination, subsequent sleep study, and ultimately diagnosed 
as having obstructive sleep apnea.  None of the records made 
any findings that related the veteran's active service to his 
problems with his cervical spine, sleep apnea, vocal cord 
polyp, and nervousness and stress (depression).

As discussed above, the report of the veteran's service 
discharge examination shows that his mouth and throat, neck, 
spine, and psychiatric condition were normal, and that there 
were no findings made with respect to complaints of a 
disability of the cervical spine, obstructive sleep apnea, a 
right vocal cord polyp, or an acquired psychiatric disorder, 
to include complaints of nervousness and stress.  Post-
service medical evidence of spondylosis and degenerative disc 
disease of the cervical spine, obstructive sleep apnea, a 
right vocal cord polyp, and an acquired psychiatric 
disability manifested by nervousness and stress (diagnosed as 
depression) were not documented until many years (over two 
decades) after the veteran's service discharge.  The fact 
that the record does not reflect the veteran making 
complaints regarding, or seeking treatment until many decades 
after service, weighs against the finding of a nexus between 
the current condition and service.  Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000).

In sum, the Board finds that there is no evidence of a 
disability of the cervical spine, obstructive sleep apnea, a 
right vocal cord polyp, or an acquired psychiatric disorder, 
to include complaints of nervousness and stress in service.  
There is also no evidence of a diagnosis of arthritis within 
one year of service discharge.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between any of these 
disabilities and his active service.  No such evidence has 
been provided.  Simply put, the veteran has yet to submit any 
competent evidence of a nexus between the veteran's active 
military service and his  diagnosed spondylosis and 
degenerative disc disease of the cervical spine, obstructive 
sleep apnea, a right vocal cord polyp, and an acquired 
psychiatric disability, other than PTSD.

The Board has reviewed medical abstracts, which were 
submitted by the veteran.  The abstracts address the 
relationship between pharyngitis and tonsillitis and the 
relationship between tonsillitis and the removal of tonsils 
and the development of obstructive sleep apnea.  However, 
these abstracts are too general in nature to provide, alone, 
the necessary evidence to show that the veteran's sleep apnea 
and/or polyp of the right vocal cord are related to his 
active service.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The Court has held that the medical treatise 
(textbook, or article) must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  The abstracts in the current case do 
not provide statements for the facts of the veteran's 
specific case.  Therefore, the Board concludes that it does 
not show to any degree of specificity a relationship or 
connection between the veteran's current sleep apnea and 
residuals of a right vocal cord polyp and his active service.

The Board acknowledges that the veteran himself has claimed 
that his disability of the cervical spine, obstructive sleep 
apnea, a right vocal cord polyp, and an acquired psychiatric 
disorder, to include complaints of nervousness and stress, 
are etiologically related to his active service.  However, as 
discussed above, the veteran, a layman, has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence to substantiate the claim of service connection for 
disability of the cervical spine, obstructive sleep apnea, a 
right vocal cord polyp, or an acquired psychiatric disorder 
(claimed as nerves and stress), other than PTSD, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. 
§ 5107(b).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hypertension, and the appeal 
is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for bilateral carpal tunnel 
syndrome, and the appeal is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for a disability of the lumbar 
spine, and the appeal is denied.

Entitlement to service connection for disability of the 
cervical spine is denied.

Entitlement to service connection for obstructive sleep apnea 
is denied.

Entitlement to service connection for residuals of a right 
vocal cord polyp is denied.

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as nerves and stress), other than PTSD, is 
denied.


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c).

In a letter received by the RO in May 2006, the veteran 
described an incident that he asserts is the stressful event 
that resulted in his currently diagnosed PTSD.  He said he 
witnessed a helicopter crash in the spring of 1966 during a 
training exercise at Ft. Meade.  He recalled seeing several 
soldiers falling to their deaths. He addressed the same event 
in a July 2004 statement.  The July 2004 statement also 
described the veteran witnessing the accidental shooting of a 
fellow soldier during a boot camp weapons exercise at Ft. 
Hood. 

An attempt has not been made to verify either of the 
veteran's alleged stressors through official sources, and 
this should be done on remand.  A VA psychiatric examination 
would also prove helpful in this case to determine whether a 
diagnosis of PTSD is supported by a verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran to submit a more 
specific and detailed statement, if 
possible, describing his alleged 
stressors.  He should be informed that 
specific dates, locations, circumstances 
and names of those involved in the 
reported incidents would prove helpful in 
attempting to verify his stressors.

2.  Review the file in detail and prepare 
a summary of the veteran's claimed 
stressors, including those discussed in 
the body of this remand.  The summary and 
all associated documents should be sent to 
U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman Building, 
Room 2C08, 7701 Telegraph Road Alexandria, 
VA 22315-3802.  JSRRC should be requested 
to provide any information that might 
corroborate the veteran's alleged in-
service stressors.

3.  If, and only if, a stressor has been 
verified, schedule the veteran for a 
complete and thorough VA examination by a 
psychiatrist.  In conjunction with 
examination, the psychiatrist should be 
given a copy of this remand and the 
veteran's claims folder for review.

The diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

The examination report should reflect 
review of pertinent material in the claims 
folder.  The psychiatrist should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


